MEMORANDUM **
We have reviewed petitioner’s opening brief. Petitioner’s counsel failed to discuss any of the merits of this petition for review and did not respond to the motion for summary disposition. Petitioner’s counsel raises no challenge to the Board of Immigration Appeals’ decision dated May 26, 2005, which denied petitioner’s motion to reopen. Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
To the extent petitioner challenges the Board of Immigration Appeals’ decision of February 22, 2005, which denied her asylum appeal, this court lacks jurisdiction to consider petitioner’s arguments because petitioner did not file a timely petition for review of that decision. See Membreno v. Gonzales, 425 F.3d 1227 (9th Cir.2005).
DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *636courts of this circuit except as provided by 9th Cir. R. 36-3.